Broyles, C. J.
1. “To a ruling in a proceeding in the superior court, a writ of error to this court at the instance of one not a party to such a proceeding will not lie.” Booth v. Saunders, 128 Ga. 33 (57 S. E. 93) ; Central R. &c. Co. v. Craig, 59 Ga. 185; Civil Code (1910), § 6139.
2. “Where the bill of exceptions was filed by one who was not a party to the suit, and there is nothing in the record to show that the real party at interest is dissatisfied with the rulings of the court made upon the trial, the bill of exceptions can not be amended in this court so as to make such party the plaintiff in error.” Central R. &c. Co. v. Craig, supra.
3. Under the above-stated rulings and the facts of the instant ease, the bill of exceptions named no proper parties as plaintiffs in error or as defendants in error; and the proffered amendment to the bill of exceptions is disallowed, and the motion of the defendants in error to dismiss the writ of error must be sustained.

Writ of error dismissed.


Luke and Bloodworth, JJ., concur.

J. G. & E. E. Edwards, for plaintiff in error.
A. G. Wheeler, McMillan & Erwin, Branch & Howard, contra.